DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims, 9-13, 24, 39-43, and 54,  in the reply filed on 4/11/2022 is acknowledged.
In response to the species election, applicant elected the peptide sequence of SEQ ID NO: 1. 
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.

Claim Status
Claims 5-6, 9-13, 24, 39-43, and 54 are pending. 
Claims 1-4, 7-8, 14-23, 25-38, 44-53, and 55-61 are cancelled.
Claims 5-6 are withdrawn as being directed to a non-elected invention, the election having been made on 4/11/2022.
Claims 9-13, 24, 39-43, and 54 have been examined.

Priority
This application is a 371 of PCT/US2017/043614 07/25/2017
PCT/US2017/043614 has PRO of62366370 07/25/2016

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 and 8/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It is further noted that claim 39 is also substantially the same as claim 40 except for the incomplete pH range in claim 39.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification failed to provide a representative number for the entire genus of a peptide sequence as claimed. The specification disclosed cell adhesion peptides of SEQ ID Nos: 1-21, but the disclosed SEQ ID Nos: 1-21 failed to support the entire genus of a peptide suitable for coating to calcium phosphate particles as claimed. Thus, claims 9-13 and 39-43 are rejected under 35 U.S.C. 112(a).
(ii)	The specification failed to establish a structure and function relationship between the entire genus of a peptide as claimed and coating calcium phosphate particles. The specification disclosed cell adhesion peptides of SEQ ID Nos: 1-21, but the specification failed to disclose a peptide structure suitable for coating calcium phosphate particles. Thus, claims 9-13 and 39-43 are rejected under 35 U.S.C. 112(a).
Because the specification failed to satisfy written description requirements (i) or (ii), claims 9-13 and 39-43 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 41-43, and 54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 is unclear with respect to the pH range at line 5. The metes and bounds of claim 39 is unclear because the line 5 of claim 39 is directed a pH of between 6.5, which is incomplete sentence, rendering the metes and bounds of claim 39 indefinite. Claims 41-43 and 54 are rejected as depending on claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Culpepper et al. (Biomaterials. 2010 December ; 31(36): 9586–9594.) and evidenced by Gibco PBS (https://www.fishersci.com/shop/products/gibco-phosphate-buffered-saline-solution-ph-7-4-4/p-4924962).
Claim 9 is drawn to a method for coating calcium phosphate particles as follows:

    PNG
    media_image1.png
    286
    909
    media_image1.png
    Greyscale

 Culpepper et al. teach “Enhancement of peptide coupling to hydroxyapatite and implant osseointegration through collagen mimetic peptide modified with a polyglutamate domain (Title). Culpepper et al. teach calcium phosphate particles as a hydroxyapatite (HA) disks or a scaffold (p3, Disk preparation & Scaffold preparation). Culpepper et al. teach HA particles are a commercial product for making a scaffold. Culpepper et al. teach scaffold were sterilized with ethanol and rinsed in sterile phosphate buffered saline (p3, scaffold preparation). Gibco PBS is recited as evidence to show PBS has pH 7.4 and osmolarity 280-315 mOsm/kg (p2, 
    PNG
    media_image2.png
    365
    699
    media_image2.png
    Greyscale
Specification) as follows, reading on the limitation (i) a first aqueous salt solution having an osmolarity value greater than 290 mOsm and a pH of between 6.5 and 8.5 to produce pretreated calcium phosphate particles. Culpepper et al. teach mixing peptides at 50μM, 100μM, or 200 μM in PBS together with the PBS pretreated HA disks and scaffolds, reading on the limitation (ii). Culpepper et al. teach the coated disks and scaffolds were washed with coating buffer of PBS to remove unbound peptides and proteins, and warmed in PBS to 37°C prior to cell seeding or in vivo implantation (p3, peptide coating), reading on the limitation (iii). 
Claim 10 is substantially the same as claim 9; thus the same reasons for rejecting claim 9 are applied to rejection of claim 10. 
With respect to claim 11, Culpepper’s PBS is a phosphate buffer.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Culpepper’s method and composition with Gibco PBS because (a) Culpepper et al. teach a method of coating calcium phosphate particles in PBS and (b) Gibco PBS teaches PBS has pH 7.4 and osmolarity 280-315 mOsm/kg (p2, Specification). The combination would have reasonable expectation of success because both references teach PBS.

2.	Claims 9-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Cryst. Growth Des. 2015, 15, 2452−2460) view of Behnam (US 2007/0098756 A1) and Qian et al. (J Biomed Mater Res. 1996 Aug;31(4):545-54).
Claim 9 is drawn to a method for coating calcium phosphate particles as follows:

    PNG
    media_image1.png
    286
    909
    media_image1.png
    Greyscale

Wu et al. teach a method of making hydroxyapatite (HAP) nanoparticles, reading on calcium phosphate particles,  for coating a protein (Title and Abstract). Wu et al. teach HAP nanoparticles were synthesized through a wet precipitation reaction of Ca(NO3)2 with (NH4)2HPO4. Wu et al. teach the precipitated HAP further subject to dialysis for a physiological buffer (p2454, col 1, HAP Nanoparticles Characterization), reading on pretreated calcium phosphate particles with PBS in step (i).
Wu et al. do not explicitly teach pH or osmolarity of a buffer.
Behnam teaches bone matrix compositions and methods (Title and Abstract). Behnam teaches the bone matrix composition comprising nanocrystalline hydroxyapatites as an osteoinductive carrier [0128, claim 43]. Behnam teaches bone matrix compositions further comprising a bioactive agent of a peptide or protein [0184, claim 15]. Behnam further teaches the solvent is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088]. Because both Wu et al. and Behnam teach a bone matrix composition, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to perform dialysis of Wu’s hydroxyapatite (HAP) nanoparticles with Behnam’s physiological solvent comprising pH between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088].
Wu et al. in view of Behnam do not explicitly specify coating a peptide of step (ii) or (iii). 
Similarly, Qian et al. teach “Enhanced cell attachment to anorganic bone mineral (ABM) in the presence of a synthetic peptide” (Title and Abstract). Qian et al. teach the ABM is hydroxyapatite (p546, col 1, Anorganic bone mineral). Qian et al. teach the coated peptide is P-15 consisting of the elected peptide GTPGPQGIAGQRGW (p545, col 2, Peptide synthesis). Qian et al. teach the coating step comprising addition an ABM/hydroxyapatite to the peptide-containing solution (e.g., phosphate buffered saline, PBS)  for coating the P-15 peptide on hydroxyapatite particles (p546, col 1, Preparation of ABM.P-15). Because Qian et al. teach incubation of a hydroxyapatite source and the P-15 peptide together in a physiological aqueous medium (e.g., PBS) for coating the p15 peptide, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Wu’s hydroxyapatite (HAP) nanoparticles in Behnam’s physiological solvents comprising pH between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088] with Qian’s peptide in a physiological solvent (e.g., PBS) for coating the P-15 peptide to Wu’s hydroxyapatite nanoparticles, reading on the step (ii). Qian et al. teach following the incubation of coating, the coated ABM/hydroxyapatite particle was washed with 5 x volume PBS to remove unadsorbed peptides (p546, col 1, Preparation of ABM.P-15), reading on the step (iii) separating the coated calcium phosphate particles from the second aqueous salt solution in claims 9-10.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Wu’s hydroxyapatite (HAP) nanoparticles with Behnam’s physiological solvent because Behnam teaches the bone matrix composition comprising nanocrystalline hydroxyapatites is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088]. The combination would have reasonable expectation of success because both Wu et al. and Behnam teach a bone matrix composition comprising hydroxyapatites.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Wu et al. in view of Behnam) with Qian’s peptide because (a) Behnam teaches the bone matrix composition comprising nanocrystalline hydroxyapatites as an osteoinductive carrier [0128, claim 43] and a bioactive peptide or protein [0184, claim 15] and (b) Qian et al. teach the peptide P-15 coated on hydroxyapatite particles (p545, col 2, Peptide synthesis) able to promote bone repair (p553, col 1, para 3-4). The composition would have reasonable expectation of success because both Behnam and Qian et al. teach bone matrix composition comprising hydroxyapatite particles and a peptide.
With respect to claim 11, Qian et al. teach the second aqueous salt solution is phosphate buffered saline for coating the P-15 peptide on hydroxyapatite particles (p546, col 1, Preparation of ABM.P-15).
With respect to claims 12-13, Behnam teaches the solvent for bone matrix composition comprising nanocrystalline hydroxyapatites is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088].
With respect to claim 24, Qian et al. teach the coated peptide is P-15 consisting of the elected peptide GTPGPQGIAGQRGW (p545, col 2, Peptide synthesis).

3.	Claims 9-13, 24, 39-43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nies et al. (US 2005/0233454 A1) view of Behnam (US 2007/0098756 A1) and Qian et al. (J Biomed Mater Res. 1996 Aug;31(4):545-54).
Claim 39 is drawn to a method of coating calcium phosphate particles as follows:

    PNG
    media_image3.png
    371
    1182
    media_image3.png
    Greyscale

Nies et al. teach a structured composition for tissue engineering and implant material of bones [Abstract, 0001]. Nies et al. teach the composition is synthesized by mixing collagen suspension with calcium phosphate followed by freeze drying resulting in a product comprising 98%-99% calcium phosphate [0039], reading on a calcium phosphate particle. Nies et al. teach the source of calcium phosphate can be a commercial product Endobon comprising hydroxyapatite [0026]. Nies et al. further teach the calcium phosphate particle/composition to be loaded with adhesion proteins or peptides [0031].
Nies et al. do not explicitly teach a salt solution or coating solvent for a peptide coating to the calcium phosphate particle.
Behnam teaches bone matrix compositions and methods (Title and Abstract). Behnam teaches the bone matrix composition comprising nanocrystalline hydroxyapatites as an osteoinductive carrier [0128, claim 43]. Behnam teaches bone matrix compositions further comprising a bioactive agent of a peptide or protein [0184, claim 15]. Behnam further teaches the solvent is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088]. Because both Nies et al. and Behnam teach a bone matrix composition, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to freeze-drying Nies’s calcium phosphate composition in Behnam’s physiological solvents comprising pH between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088] for loading a peptide, reading on the step (i).
Nies et al. in view of Behnam do not explicitly specify coating a peptide of step (ii) or (iii). 
Similarly, Qian et al. teach “Enhanced cell attachment to anorganic bone mineral (ABM) in the presence of a synthetic peptide” (Title and Abstract). Qian et al. teach the ABM is calcium phosphate of hydroxyapatite (p546, col 1, Anorganic bone mineral). Qian et al. teach the coated peptide is P-15 consisting of the elected peptide GTPGPQGIAGQRGW (p545, col 2, Peptide synthesis). Qian et al. teach the coating step comprising addition an ABM/hydroxyapatite to the peptide-containing solution (e.g., phosphate buffered saline, PBS)  for coating the P-15 peptide on hydroxyapatite particles (p546, col 1, Preparation of ABM.P-15). Because Qian et al. teach incubation of a calcium phosphate of hydroxyapatite and the P-15 peptide together in a physiological aqueous medium (e.g., PBS) for coating the p15 peptide, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to load Qian’s P-15 adhesion peptide to Nies’s freeze-dried calcium phosphate particles in Behnam’s physiological buffer with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088], reading on the step (ii). Qian et al. teach following the incubation of coating, the coated ABM/hydroxyapatite particle was washed with 5 x volume PBS to remove unadsorbed peptides (p546, col 1, Preparation of ABM.P-15), reading on the step (iii) separating the coated calcium phosphate particles from the second aqueous salt solution in claims 9-10 and 39-40.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Nies’s calcium phosphate particles with Behnam’s physiological solvent because (a) Nies et al. teach the calcium phosphate particle/composition to be loaded with adhesion proteins or peptides [0031] and (b) Behnam teaches the bone matrix composition comprising calcium phosphate particles/hydroxyapatite is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088] with a bioactive peptide or protein [0184, claim 15]. The combination would have reasonable expectation of success because both Nies et al. and Behnam teach a bone matrix composition comprising calcium phosphate and a peptide.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Nies et al. in view of Behnam) with Qian’s peptide because (a) both Nies et al. and Behnam teach a bone matrix composition comprising calcium phosphate of hydroxyapatite and a loaded peptide and (b) Qian et al. teach the peptide P-15 coated on hydroxyapatite particles (p545, col 2, Peptide synthesis) able to promote bone repair (p553, col 1, para 3-4). The composition would have reasonable expectation of success because all references teach a bone matrix composition comprising calcium phosphate particles and a peptide.
With respect to claims 11 and 41, Qian et al. teach the second aqueous salt solution is phosphate buffered saline for coating the P-15 peptide on hydroxyapatite particles (p546, col 1, Preparation of ABM.P-15).
With respect to claims 12-13 and 42-43, Behnam teaches the solvent for bone matrix composition comprising nanocrystalline hydroxyapatites is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088].
With respect to claims 24 and 54, Qian et al. teach the coated peptide is P-15 consisting of the elected peptide GTPGPQGIAGQRGW (p545, col 2, Peptide synthesis).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 9-13 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 16 of U.S. Patent No. 9,415,139 B2 (the ‘139 patent) in view of Culpepper et al. (Biomaterials. 2010 December ; 31(36): 9586–9594.) in view of Behnam (US 2007/0098756 A1).
Claims 1 and 5 of the ‘139 patent disclosed hydroxyapatite particles coated with P-15 peptide.
Claim 16 of the ‘139 patent disclosed P-15 peptide sequence of SEQ ID NO: 1.
Claim 1 or 16 of the ‘139 patent does not explicitly teach how to a peptide to the hydroxyapatite particles.
Culpepper et al. teach hydroxyapatite scaffold/particle was rinsed in sterile phosphate buffered saline (p3, scaffold preparation), reading on step (i) of the instant claims 9-10. Culpepper et al. teach mixing peptides at 50μM, 100μM, or 200 μM in PBS together with the PBS pretreated HA disks and scaffolds, reading on the limitation (ii). Culpepper et al. teach the coated disks and scaffolds were washed with the coating buffer of PBS to remove unbound peptides and proteins, and warmed in PBS to 37°C prior to cell seeding or in vivo implantation (p3, peptide coating), reading on the limitation (iii). 
Claim 1 or 5 of the ‘139 in view of Culpepper et al. do not explicitly teach pH or osmolarity of a buffer for coating a peptide to the hydroxyapatite scaffold.
Behnam teaches bone matrix compositions and methods (Title and Abstract). Behnam teaches the bone matrix composition comprising nanocrystalline hydroxyapatites as an osteoinductive carrier [0128, claim 43]. Behnam teaches bone matrix compositions further comprising a bioactive agent of a peptide or protein [0184, claim 15]. Behnam further teaches the solvent is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088]. Because both claim 1 or 5 of the ‘139 in view of Culpepper et al. teach a method of making a bone matrix composition comprising hydroxyapatite particles coated with a peptide for bone repair, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to make a peptide coated hydroxyapatite particle in Behnam’s physiological solvents comprising pH between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088], reading on a first aqueous salt solution and a second aqueous salt solution in steps (i) and (ii) in the instant claims 9-10.
With respect to claim 11, Culpepper et al. teach the first aqueous salt solution is phosphate buffered saline.
With respect to claims 12-13, Behnam teaches the solvent for bone matrix composition comprising nanocrystalline hydroxyapatites is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088].
Claim 16 of the ‘139 patent disclosed P-15 peptide sequence of SEQ ID NO: 1, satisfying the instant claim 24.

2.	Claims 9-13, 24, 39-43 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9-10, and 12 of U.S. Patent No. 11,235,086 B2 (the ‘086 patent) in view of Behnam (US 2007/0098756 A1) and evidenced by Nyemscek et al. (US 2020/0030488 A1).
Claim 1 of the ‘086 patent disclosed a method of coating an inorganic particle with a peptide comprising freeze drying the inorganic particle as follows.

    PNG
    media_image4.png
    481
    392
    media_image4.png
    Greyscale

Claim 6 of the ‘086 patent disclosed the buffer solution comprising PBS with pH 7 to 10.
Claim 9 of the ‘086 patent disclosed the inorganic particles comprising calcium phosphate particles.
Claim 10 of the ‘086 patent disclosed the inorganic particles comprising hydroxyapatite particles.
Claim 12 of the ‘086 patent disclosed the coated peptide is a cell adhesion peptide.
Claim 1’s step h teaches the instant step (iii) of the instant claims 9-10 and 39-40, but claim 1, 6, 9-10, or 12 of the ‘086 patent does not explicitly teach osmolarity value for a coating buffer.
Behnam teaches the bone matrix composition comprising nanocrystalline hydroxyapatites as an osteoinductive carrier [0128, claim 43]. Behnam teaches bone matrix compositions further comprising a bioactive agent of a peptide or protein [0184, claim 15]. Behnam further teaches the solvent is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088]. Because both claims 1, 6, 9-10, or 12 of the ‘086 patent and Behnam teach a peptide conjugated hydroxyapatite particles related to bone growth, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to make a peptide coated hydroxyapatite particle in Behnam’s physiological solvents comprising pH between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088], reading on a first aqueous salt solution and a second aqueous salt solution in steps (i) and (ii) in the instant claims 9-10 and 39-40.
Claim 6 of the ‘086 patent disclosed the buffer solution comprising PBS, satisfying the instant claims 11 and 41.
With respect to claims 12-13 and 42-43, Behnam teaches the solvent for bone matrix composition comprising nanocrystalline hydroxyapatites is preferred to be aqueous medium is at physiological conditions with pH optimized between 6-8.5, osmolarity between 50-500 mOsm/kg and NaCl concentration approximately 100-300 mM [0088].
Claim 12 of the ‘086 patent disclosed the coated peptide is a cell adhesion peptide. The claimed cell adhesion peptides are directed to the same peptide sequences of SEQ ID Nos: 1-21 disclosed by the ‘086 patent as evidenced by [0020] of Nyemscek et al. (US 2020/0030488 A1, a PGPUB of the ‘086 patent) showing a cell adhesion peptide in claim 12 of the ‘086 patent are identical to the instant SEQ ID Nos: 1-21, satisfying the instant claims 24 and 54.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
25-July-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615